Citation Nr: 1227210	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  97-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected low back and/or bilateral pes planus.  

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected low back and/or bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1982 to January 1993.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March 1993 and November 2009 decisions by the RO which, in part, denied the benefits sought on appeal.  This appeal has a long procedural history.  Therefore, in the interest of brevity, the reader is referred to the August 2009 and January 2011 Board remands for that history.  


FINDING OF FACT

The preponderance of the competent and credible evidence is against finding that a bilateral knee or bilateral hip disability, including arthritis was present in service or until many years thereafter, nor is any current bilateral knee or hip disability causally or etiologically related to, or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral knee disability due to disease or injury which was incurred in or aggravated by military service, nor is any current knee disability proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2011).  

2.  The Veteran does not have a bilateral hip disability due to disease or injury which was incurred in or aggravated by military service, nor is any current hip disability proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of this claim, the Board is required to ensure that the VA's duty to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran's claim was received by VA prior to the enactment of VCAA, and he was not provided with appropriate notice in accordance with the duty to notify provisions of VCAA.  However, this is not prejudicial to the Veteran, as he was subsequently provided adequate notice, the claims were readjudicated and supplemental statements of the case (SSOC) were promulgated, most recently in May 2011.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III]; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  To the extent that the notice in this case is deemed to be deficient under VCAA, based on the communications sent to the Veteran and his attorney over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  

Further, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Under the circumstances of this case, the Board finds that the Veteran is not prejudiced by moving forward with a decision on the merits of his claim, and that VA has complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the holdings in Dingess/Hartman, 19 Vet. App. 473 (2006).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Background & Analysis

The Veteran contends that his current bilateral knee and hip problems are due to his service-connected low back and bilateral pes planus.  

The service treatment records (STRs) showed that the Veteran was treated for right knee pain on two occasions in August 1983.  When first seen, the Veteran reported that he twisted his right knee two weeks earlier and that his knee pain came back after a run a couple of days ago.  On examination, there was no edema or discoloration and he had good range of motion with a small amount of pain.  The impression was sore muscle.  When seen the following week, he reported a numbing sensation about an inch below the right kneecap when bending down and a popping or snapping sound in the knee when raising his legs up.  On examination, there was slight swelling around the knee, but no or snapping, popping or discoloration.  There was good range of motion with pain reported around the kneecap on flexing the knee and under the kneecap when turning the knee side to side.  The assessment was pulled muscles, and the Veteran was placed on light duty for one week.  The STRs during his 10 years of remaining service, including a September 1988 periodic examination, were completely silent for any complaints, treatment, abnormalities or diagnosis for any knee or hip problems.  

The medical evidence of record subsequent to service includes numerous VA and private outpatient notes and examination reports, including VA examinations in February 1993, December 1994, August 1996, February 1998, September 2006, November 2008, and September and October 2009.  

When examined by VA in February 1993, the Veteran reported recurrent pain in his right knee usually after periods of prolonged flexion, and occasional pain in his left knee.  The Veteran made no mention of any hip problems and no pertinent abnormalities were noted.  On examination, the knees were normal in size and shape, range of motion was full and painless, and x-ray studies were normal.  The impression included history of intermittent symptomatic right knee.  

On VA joint examination in December 1994, the Veteran made no mention of any knee or hip problems and no pertinent abnormalities were noted on examination.  The first reported complaint of any hip problem was on a VA outpatient note in August 1995.  Although the report noted mild degenerative joint disease of the knees, another notation indicated that x-ray studies of the knees were normal.  

The VA outpatient notes showed that the Veteran was seen on several occasions from August to December 1996, for multiple joint pains including in his hips, ankles, feet, knees, elbows and back.  The diagnoses in December 1995 indicated that the Veteran's degenerative joint disease of the hips, knees and ankles was due to his obesity.  

On VA joint examination in August 1996, the Veteran reported a three to four year history of bilateral hip pain and said that his knees were symptomatic in service.  The examiner noted that when describing his hip pain, the Veteran didn't point to his hip joints, but to the superior iliac crests, bilaterally.  On examination, the knees were normal in size and shape and he had full and painless range of motion in his knees and hips.  There was no instability or synovial thickening in either knee, with minimal subpatella crepitus in the right knee.  The examiner noted that the Veteran's only complaint of knee pain was on standing from the squatting position.  X-ray studies showed minimal degenerative changes of the hips, and mild degenerative changes of the knees with medial compartment narrowing.  The examiner opined that there was no etiological relationship between the Veteran's minimal degenerative changes of the hips or intermittent symptomatic knees and his service-connected low back disability or bilateral pes planus.  The examiner noted that while the Veteran believed that his knee and hip problems were caused by a "malalignment" of the feet and lower back, there was no objective evidence of any "malalignment" on examination.  

On VA spine examination in February 1998, the Veteran had full range of motion in both hips with pain on internal rotation of the right hip.  The report did not include any additional findings or opinions concerning the Veteran's knees or hips

A form letter from a treating VA physician, dated in November 2002, indicated that the Veteran's bilateral hip and knee problems could be secondary to his service-connected low back disability and bilateral pes planus.  The physician stated that "worsening arthritis due to [Veteran's] inactivity/deconditioning and postural difficulties from flat feet."  

At the direction of the December 2005 Board remand, the Veteran was examined by VA in September 2006, to determine the nature and etiology of the Veteran's current bilateral hip and knee disabilities.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  There was guarding and pain on motion of the knees, but no objective evidence of edema, effusion, redness, heat, instability or abnormal movement.  The examiner indicated that it was difficult to assess the Veteran's range of motion of the hips because of his low back pain, but noted that there was painful limitation of motion in both hips.  The examiner indicated that while there was objective evidence of arthritis of the hips and knees at present there was no medical evidence to suggest that the arthritis was caused or aggravated by his service-connected low back disability or bilateral pes planus.  The examiner noted that while the Veteran was obese, and that obesity, by itself, predisposes people to develop degenerative arthritis, the Veteran reported right knee pain within one year of discharge from service.  Therefore, he could not render an opinion as to whether there was a relationship between the Veteran's right knee arthritis and service without resorting to speculation.  

In September 2008, the Board remanded the appeal for clear and unambiguous medical opinion as to the nature and etiology of the Veteran's bilateral hip and knee disabilities, to include whether any current knee or hip disability was caused or aggravated by his service-connected low back disability and/or bilateral pes planus.  

When examined by VA in November 2008, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints and medical history.  The Veteran's complaints and the clinical findings on examination were not significantly different from the prior VA examination.  The diagnoses included degenerative joint disease of the knees and right hip and chronic strain of the left hip.  The examiner noted that the Veteran was not shown to have an unsteady abnormal gait from his pes planus or low back disability that could lead to osteoarthritis of the joints, and opined that it was less likely than not that the Veteran's current bilateral knee and hip disabilities were caused or aggravated by his service-connected low back disability or bilateral pes planus.  

In August 2009, the Board found that the findings and the examiner's opinion from the November 2008 VA examination were confusing and somewhat inconsistent, and remanded the appeal for clarification.  

On VA examination in September 2009, the examiner who conducted the November 2008 examination again, reviewed the claims file and provided a detailed description of the Veteran's complaints, medical history and the objective findings on examination.  The examiner noted that there were no reported complaints or treatment for any hip or left knee problems in service, and that the Veteran was treated for a right knee problem only twice, in August 1983, with no further complaints or treatment during his 10 years of remaining service.  Based on the STRs, the examiner opined that there was no objective evidence of chronicity of any right knee problems in service.  The examiner also noted that a review of research articles from medical journals showed no higher rate for anterior knee pain associated with mild pes planus or intermittent back pain, or any indication of a casual relationship between pes planus or back pain and a knee disability.  The examiner opined that it was less likely than not that the Veteran's current right knee disability was related to service or any incident therein, or that his current bilateral knee and hip disabilities were caused or aggravated by his service-connected low back disability and/or bilateral pes planus.  

The probative value of a clinician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Miler v. West. 11 Vet. App. 345, 348 (1998) (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is inadequate when it is unsupported by clinical evidence).  

As to the November 2002 favorable medical opinion, the Board finds that the physician's statement is wholly conclusory and did not include any discussion of the facts or any explanation as to the basis for the conclusions reached.  The physician's statement that there "could be" a relationship suggests a theoretical possibility, not the probability of a relationship and, therefore, is too speculative.  Thus, the Board finds the opinion to be of little probative value and declines to assign it any significant evidentiary weight.  

On the other hand, the Board finds the two most recent VA medical opinions are more persuasive, as they were based on a longitudinal review of the entire record and additional medical journals, and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's bilateral hip and bilateral knee disabilities were less likely than not related to any event in service, and were not caused or aggravated by his service-connected bilateral pes planus or low back disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  

The issues in this case do not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran is competent to provide information regarding his experienced symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

As there is no probative evidence showing a chronic right knee disability in service or arthritis within one year of discharge from service, and no persuasive evidence of record suggesting a connection between the Veteran's bilateral hip and bilateral knee disabilities and service or his service-connected pes planus and low back disability, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hip and bilateral knee disabilities.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a bilateral knee disability, to include as secondary to service-connected low back and/or bilateral pes planus is denied.  

Service connection for a bilateral hip disability, to include as secondary to service-connected low back and/or bilateral pes planus is denied.  




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


